Citation Nr: 1449700	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on December 18, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel






INTRODUCTION

The Veteran had active military service from July 1963 to December 1978.

This case comes to the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.

In August 2012, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which granted the parties joint motion for remand and vacated and remanded the case in October 2013.  


FINDINGS OF FACT

1.  The record demonstrates that the Veteran, a prudent layperson, expected that a delay in seeking medical attention would have been hazardous to life and health on December 18, 2008.

2.  There were VA medical facilities available for treatment purposes, but an attempt to use them would have been unreasonable, unwise, or impracticable.


CONCLUSION OF LAW

The criteria for reimbursement of the medical expenses for private treatment rendered on December 18, 2008 have been met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2013); 38 C.F.R. § 17.120 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reimbursement of Medical Expenses

When warranted based on the circumstances, VA will reimburse veterans entitled to hospital care or medical services for the reasonable value of such care or services, even when not previously authorized.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2013).

The regulatory requirements for reimbursement on this basis are:

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such services:

(1) For an adjudicated service-connected disability; (2) For non-service connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b)  In a medical emergency.  Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and

(c)  When Federal facilities are unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120, as amended pursuant to 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2012).  

In addition, claims for the payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any time period that is beyond the date on which a medical emergency ended.  For purposes of applying this provision, a medical emergency shall be deemed to have ended at that point at which a VA physician has determined, based on sound medical judgment, that a veteran who received emergency hospital care could have transferred from a non-VA facility to a VA medical center, or have reported to a VA medical center for continuation of treatment.  See 38 C.F.R. § 17.121 (2014).

The Veteran filed a claim for VA medical reimbursement in December 2008 in the amount of $1,757 for private medical treatment rendered on December 18, 2008 reportedly for an emergent medical situation.  As the Veteran is currently rated at the 100 percent level for a service-connected disability (posttraumatic stress disorder (PTSD)), and notwithstanding that this is not the specific condition for which he obtained treatment in December 2008, his claim falls within the purview of the above-cited regulatory scheme for medical reimbursement.  See 38 C.F.R. § 17.120(a)(3).  The remaining requirements by regulation to consider are whether the circumstances constituted a medical emergency and whether VA or other Federal facilities were unavailable.

Records of VA outpatient treatment preceding the instance of private treatment in question reflect that on December 10, 2008, the Veteran initiated a telephone nursing consult, during which he complained of nausea with vomiting and weakness for four days.  He stated that he was afebrile, with no diarrhea or stomach pain noted.  He had stopped taking all medications over the past four days.  The Veteran was advised to avoid solid foods, caffeine and milk, but to continue taking his Omeprazole, and to take clear liquids as tolerated.  The Veteran was directed to call back if the problem persisted or worsened, and he indicated understanding.

Thereafter, records from Halifax Health Medical Center of Daytona Beach, Florida indicate that the Veteran arrived at that facility around 9:00 am on December 18, 2008 with a chief complaint of general weakness.  He presented to the emergency department complaining of pain in all of his joints for the past week, with 8/10 dull to sharp pain aggravated with movement, following an episode of projectile vomiting two weeks previously with a fever of 102 degrees.  The Veteran stated that he was then fine for one week until he started feeling pain in all of his joints. The pain went from his toes all the way up to his jaw.  He was not certain if he had any more fever, but apparently there was no more vomiting.  He had experienced chills and sweats the previous day. 

A physical exam on review of systems showed the presence of chills, but no fever or other prominent symptoms.  Significantly, the Veteran denied chest pain or palpitations, headache, vertigo, shortness of breath, weakness, dizziness, syncope, or coordination problems.  The Veteran was described as a well-developed, well-nourished male in no acute distress.  Vital signs were stable.  The Veteran underwent a chest x-ray indicated for fever and pain of the entire body, and the result was largely clear, with the impression of calcified granulomas at the right apex and left lateral lower chest.  The diagnosis ultimately given was generalized arthralgias.  The Veteran was administered IV fluids, and reportedly began to feel much better.  A blood test indicated a white blood cell count elevated at 23,000.  No source for the infection could be discovered, and the Veteran was advised to follow up with VA treatment providers on this subject.

Upon discharge later that day, the diagnosis was arthralgias, leukocytosis, suspected acute viral.  The Veteran's condition was stable. 

In the Veteran's February 2009 Notice of Disagreement (NOD) with the VAMC's denial of medical reimbursement, the Veteran explained that he was transported to the emergency room at Halifax Health Medical Center as he could not move himself without extreme pain.  A friend had assisted him into her vehicle, and upon arrival, he was lifted from her vehicle by a nurse and placed into a wheelchair. According to the Veteran, on entry into the emergency room, he was promptly examined by a physician, who placed him on a full flow IV and "piggybacked" medications.  The Veteran maintained that he believed the situation was an emergency and was life-threatening, which precluded attempting to see anyone at the local VA outpatient clinic (OPC) in Daytona Beach. 

Then in his April 2009 Substantive Appeal to the Board (on a VA Form 9), the Veteran further explained that when he awoke on the morning in question he was basically unable to move.  According to the Veteran, upon realizing that the only VA facility in Daytona Beach was an outpatient clinic, and that the nearest full VA hospital was in Gainesville, Florida, due to the severity of his condition he asked for a friend to drive him to the emergency room of the Halifax hospital.  The Veteran further acknowledged that he had contacted the Daytona VA OPC a week earlier, but since then thought that he was getting well as the original complaints were subsiding, and furthermore, the original complaints were not related to being taken to the emergency room.  The Veteran reiterated that the pain level on the morning of December 18, 2008 was excruciating. 

The Veteran's claim was reviewed three times by VA medical officers in January 2009, February 2009, and April 2009.  It was the medical opinion of each reviewer that the Veteran's condition on December 18, 2008 was not emergent and that the Veteran could have reasonably sought treatment at a VA treatment facility.  They noted that the Veteran had been ill for some time prior to his emergency room visit, and therefore had plenty of time to schedule an appointment with VA.  Further, when he was examined at Halifax Hospital, his vital signs were normal and he was described as "in no acute distress."  

Based upon a review of all the evidence, the Board, giving the benefit of the doubt, will grant the Veteran's claim for medical reimbursement.  In so finding, the Board has directly applied the framework enumerated for medical reimbursement claims pursuant to 38 U.S.C.A. § 1728.  Under this rubric, given that the Veteran already falls under the purview of the statute by virtue of his service-connected disability, the first question presented is whether the circumstances at issue constituted a medical emergency.  As that term is defined under VA's implementing regulation, 38 C.F.R. 17.120, this situation exists when "a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health."  The regulation proceeds to expound upon the prudent layperson standard, and indicate in this regard that "severe pain" may qualify as an acute symptom of sufficient severity. 

The Court of Appeals for Veterans Claims (Court) decision in Swinney v. Shinseki, 23 Vet. App. 257, 264-66 (2009), provides guidance as to what facts the Board should consider in determining whether a claimant's actions align with that of a prudent layperson. There, the claimant sought emergency medical treatment the same day she has been released from the VA medical center and having been told by her treating doctors that her condition was stable. Id. at 260-61. Though the Board correctly cited the prudent layperson standard in its decision, the Court found that the Board had incorrectly required medical evidence to prove an emergent situation was present. Id. at 264. The Court noted that the regulation made clear that prudent layperson standard considered only "whether, under the circumstances present at the time the veteran sought treatment at the private facility, a prudent lay person would reasonably expect that her situation was such that day in seeking treatment would be hazardous to her health." Id.

Just as in Swinney, simply because the Veteran had received treatment from a
VA medical facility and had not been advised of any urgent medical situation, this is not dispositive as to his statement of mind on the day he sought emergency medical treatment.  Swinney, 23 Vet. App. at 265.  Similarly, the Court has stated that the prudent layperson standard is not outcome-determinative; thus, the Veteran's diagnosis and same-day discharge from the hospital is not determinative. See id.  Likewise, just because the Veteran rode as a passenger in a car, as opposed to requesting an ambulance, does not indicate that his condition was not so severe as to lead a prudent person to seek emergency treatment. 

Here, the evidence indicates that the Veteran required the assistance of his friend to get in the car, and the assistance of a nurse to be removed. The fact that he elected to be driven to the medical facility immediately by a friend, as opposed to await medical transport, does not reflect a course of action out of the ordinary. Given the pain and symptoms the Veteran has stated he was suffering from at the time (including that when he awoke on the morning in question he was basically unable to move), these actions are consistent with a medical condition presenting an emergent circumstance for which a prudent layperson would seek immediate medical attention. See 38 C.F.R. § 17.120.

In regard to whether federal or VA facilities were available, the Board finds that under the above circumstances, even a one-hour trip to a VA hospital in Orlando would have been unreasonable, unwise and impracticable.  See 38 C.F.R. § 17.120. 

Accordingly, for the reasons stated, the criteria for medical reimbursement due to private hospitalization on December 18, 2008 have been met, and the Veteran's claim is granted.  The evidence in this case is evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).



ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on December 18, 2008 is granted in the amount of $1,757.00.



____________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


